FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

OLAKUNLE OSHODI, AKA Bode             
Okeowo, AKA Olakunle Akintola
Oshodi, AKA Olakunle Akintola
Akinbayo Oshodi, AKA Isaac
Oliver Alger, AKA Curtis Evans,              No. 08-71478
AKA Bode Olacune Okeowo,
AKA Isaac Okeowo,                            Agency No.
                                             A023-484-662
                        Petitioner,
                                                ORDER
                v.
ERIC H. HOLDER Jr., Attorney
General,
                      Respondent.
                                      
                      Filed May 3, 2012


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             4937